PER CURIAM:
This appeal is from a judgment on a promissory note in favor of respondent which also denied appellants’ counterclaim for specific performance of an earnest money agreement. On appeal, appellants maintain that findings of fact by the district court are not supported by the evidence and that the district court erred in its conclusions of law. Appellants further contend that they are entitled to specific performance. The court has reviewed the record on appeal and concludes that the findings of fact made by the district court are supported by substantial and competent evidence and will, therefore, not be disturbed on appeal. Wisdom v. Henderson, 98 Idaho 45, 557 P.2d 1118 (1976); Pierson v. Sewell, 97 Idaho 38, 539 P.2d 590 (1975). Based on these findings of fact the district court did not err in its conclusions of law.
Judgment of the district court is affirmed. Costs to respondent.